     Case 3:18-cv-00235 Document 123 Filed 07/23/19 Page 1 of 1 PageID #: 1283



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


ALICIA GONZALES,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-0235

MARSHALL UNIVERSITY
BOARD OF GOVERNORS,

                              Defendant.

                                           ORDER

        For reasons that will be stated in a forthcoming Memorandum Opinion and Order, the Court

GRANTS Defendant’s Motion for Summary Judgment (ECF No. 82).

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                            ENTER:         July 23, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE
